Citation Nr: 0604891	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for low back strain with 
radiculopathy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1960 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

This case was previously remanded by the Board in September 
2004 so that medical evidence added to the record since the 
most recent adjudication by the RO could be considered by the 
RO prior to adjudication by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (unless waived by the appellant, new 
evidence must be considered by the agency of original 
jurisdiction).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the medical treatment records recently 
added to the record shed no light on the current degree of 
the veteran's back disability.  Further, the Board notes that 
the most recent comprehensive examinations of the veteran's 
back are now more than three years old, and cannot, 
therefore, be said to show the veteran's current medical 
status.  

The record shows the veteran has a lumbar scoliosis convex to 
the left, a right leg that is shorter by three centimeters 
than the left, a surgically repaired umbilical hernia, as 
well as degenerative disc disease and degenerative joint 
disease of the spine, all of which have resulted in pain and 
other symptoms.  A VA examination given in November 2002 
showed functional limitations regarding range of motion of 
the lumbosacral spine, with complaints of pain at the end of 
the range of motion in each plane.  It is unclear, however, 
which of the veteran's symptoms and functional limitations 
are attributable to his service-connected low back strain 
with radiculopathy, and which are attributable to his non-
service-connected disabilities.  

Additionally, during the pendency of the veteran's appeal the 
regulations pertaining to evaluation of disabilities of the 
spine have been amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).  The changes made before January 30, 2003, effective 
September 23, 2002, involve only changes to the rating of 
intervertebral disc syndrome (IVDS), rating this disability 
based on the occurrence of incapacitating episodes.  Since 
these changes involve only IVDS, for which the veteran is not 
service-connected, those interim changes need not be 
addressed in deciding this case.  

The most recent examinations, dated in November 2002, provide 
neither medical evidence adequate to determine the degree of 
disability caused by the veteran's service-connected low back 
strain with radiculopathy, nor the medical evidence required 
to evaluate his disability under both the old and the new 
rating criteria.  The Veterans Claims Assistance Act (VCAA) 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (d) (West 2002).  Therefore, the 
Board concludes that another VA examination should be 
provided.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(rating decisions must be based on medical findings that 
relate to the applicable rating criteria).  

The veteran is hereby advised that failure to appear for an 
examination as requested, without good cause, could adversely 
affect his claim, to include denial.  See 38 C.F.R. § 3.655 
(2005).  

Accordingly, the veteran's case is REMANDED for the following 
actions:  

1.  Obtain any current VA treatment 
records pertaining to treatment for the 
veteran's service-connected low back 
disability.  

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
severity of his service-connected low 
back strain with radiculopathy.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should then conduct a thorough 
examination, and all appropriate tests 
should be accomplished.  In particular, 
the examiner should respond to the 
following:  

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

c.  Does the veteran have any 
neurologic impairment due to the 
service-connected low back strain 
with radiculopathy?  If such 
impairment is found, please indicate 
the specific nerve group(s) affected 
and comment on the degree of 
impairment (e.g., complete or 
incomplete (mild, moderate, or 
severe) paralysis).  

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time?

e.  Has the veteran experienced any 
incapacitating episodes over the 
previous 12 months as a result of 
his low back strain with 
radiculopathy?  Provide the duration 
of each such episode.  (An 
incapacitating episode is defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician).  

3.  Upon completion of the above, the 
claim for entitlement to an increased 
rating for low back strain with 
radiculopathy should be re-adjudicated.  
This should include applying the most 
favorable Diagnostic Code pertaining to 
the lumbosacral spine under both the old 
and new diagnostic criteria.  If the 
matter is not resolved to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

